Guernsey, J.,
concurring. I concur in the syllabus and in all of the majority opinion written by Chief Justice Taft except that part thereof which could be considered as a determination that any part of section 3 of the ordinance constitutes valid legislation.
By virtue of Section 1, Article IV of the Ohio Constitution, “the judicial power of the state is vested in * * * [certain named courts], and such other courts inferior to the Courts of Appeals as may from time to time be established by law.” Under Section 19, Article IV, “the General Assembly may establish courts of conciliation, and prescribe their powers and duties * * #.” In the case of State, ex rel. Cherrington, Pros. Atty., v. Hutsinpiller, 112 Ohio St. 468, it was determined by this court that the municipalities of this state have no power, by charter or otherwise, to create courts and appoint judges thereof, and thus seek to exercise judicial power in contravention of the Constitution,
*155Notwithstanding that the crime is complete by the occurrence of a prohibited act of discrimination, the ordinance here attempts to require a “Housing Eenewal Commission” to “attempt to eliminate the unlawful housing practice by conciliation and persuasion.” If it fails in so doing, it is then required to forward all papers and its recommendation to the city council which “shall review the proceedings and shall either dismiss the complaint or refer same to the city solicitor for appropriate legal action under this ordinance.” No procedure before either body is set forth nor are any criteria established to determine the success of conciliation by the commission or to prescribe the grounds for the dismissal of a complaint by council. Indeed, the Housing Eenewal Commission is not established by the ordinance, but according to the testimony of the city manager of the city of Oberlin the commission was established by resolution of council, and a proposed ordinance designed to establish the duties of the commission has never been presented to, or adopted by, council. To me the only reasonable conclusion which may be derived from the provisions of section 3 of the ordinance is that if conciliation by the commission is successful, or if council dismisses the complaint, then prosecution of the complaint shall thereby terminate. If such is not the intent of these provisions, there remains only slight reason, if any, for their existence. In either event, such termination of an alleged violation would appear to be, in legal effect, the acquittal of a crime and would constitute the exercise of judicial power which council had no authority to bestow upon the commission or to enact unto itself.
Moreover, if section 3 is not invalid as being contrary to the Constitution, it is invalid because it lacks sufficient definiteness and certainty to be enforceable.
The constitutionality of the prohibitory provisions of the ordinance might have been subject to a different determination had they purported to affect the validity of a sale, lease, rental, or financing, of a housing accommodation, consummated after its adoption. However, the ordinance does not purport to affect such validity, even when discrimination has occurred and the prohibition and the penalty for a violation thereof relate solely to the acts of discrimination, as defined in the ordinance. *156The ordinance may not be effective to prevent the abuses at which it is aimed in that it may not deter the person who chooses to discriminate and take his chances on being penalized. Moreover, it may be unusually difficult to prove the commission of a prohibited act of discrimination. But these are matters not before us and matters which do not bear on whether by the adoption of this ordinance the municipal council has exercised the police power in either an unreasonable or arbitrary manner. As so limited in its application, and with the exception of section 3, the ordinance constitutes a valid and constitutional exercise of police power by the municipal council.
I concur with Chief Justice Taft’s conclusion that the provisions of section 3 are severable from the remainder of the ordinance.
Matthias, J., concurs in the foregoing concurring opinion.